

AMENDMENT NO. 2
TO
LINE OF CREDIT AGREEMENT




This Amendment No. 2 (the “Amendment”)is made as of September 23, 2008, by and
between Biophan Technologies, Inc., a Nevada corporation (the "Borrower") and
Biomed Solutions, LLC, a New York limited liability company (the "Lender").


Whereas the Borrower and the Lender are parties to a certain Line of
Credit Agreement dated as of January 24, 2006, and amended on October 11, 2006
(as amended, the "Agreement"), pursuant to which the Lender agreed to lend to
the Borrower an amount of up to $5,000,000 (the "Line of Credit");


Whereas, the Borrower issued to the Lender a Convertible Promissory Note in the
original principal amount of $5,000,000 (the "Note") to evidence advances made
to the Borrower’s under the Agreement;


Whereas, the Borrower entered into a Securities Purchase Agreement dated as of
the date hereof October 11, 2006, which was amended on October 3, 2007 (as
amended, the "SPA") among the Borrower and the Purchasers named therein (the
"Purchasers"), pursuant to which the Purchasers extended credit to the Borrower;


Whereas, as a condition to the SPA, the Purchasers requested certain amendments
to the Agreement that were made in the October 11th Amendment of the Agreement;
and


Whereas, there are certain intercompany billings due and owing from Lender to
Borrower for services provided by the Borrower for the benefit of the Lender in
the amount of $78,480.10 (the “Billings”);


Whereas, the Lender and the Borrower have determined that it is in their mutual
best interests to extend the maturity date for repayment of the Line of Credit,
and the Note evidencing advances in respect thereof;


Now, therefore, in consideration of ten dollars ($10.00), the mutual covenants
contained herein, and other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Borrower and the Lender hereby
agree as follows:


1. Provided that Borrower is not contractually prohibited by the SPA or the
terms of the ancillary agreements executed in connection therewith, the Billings
shall be allowed in full as a credit against, and repayment of, the Line of
Credit and principal balance of the Note. However, if Borrower remains
contractually prohibited by the SPA or the terms of the ancillary agreements
executed in connection therewith from making payments on account of the Line of
Credit and/or the Note, then the terms of the October 11th Amendment shall
remain in effect and unmodified by this Amendment.
 
 
 

--------------------------------------------------------------------------------

 
 
2. Provided that Borrower is not contractually prohibited by the SPA or the
terms of the ancillary agreements executed in connection therewith, all future
intercompany billings due and owing from Lender to Borrower for services
provided by the Borrower for the benefit of the Lender shall be allowed in full
as a credit against, and repayment of, the Line of Credit and principal balance
of the Note. However, if Borrower remains contractually prohibited by the SPA or
the terms of the ancillary agreements executed in connection therewith from
making payments on account of the Line of Credit and/or the Note, then the terms
of the October 11th Amendment shall remain in effect and unmodified by this
Amendment.


3. At such time as Borrower no longer is prohibited by the holders of its senior
secured notes from making payments on account of the Line of Credit, Borrower
promptly will begin making monthly payments to Lender on account of the Line of
Credit and the principal balance of (and accrued interest under) the Note, on
the first day of each month, in the amount of $15,000 (the “Monthly Payments”),
to be applied to principal and accrued interest on a pro rata basis.


4. Interest on the unpaid principal balance of the Note will continue to accrue
at the rate of 8% per annum until the principal amount of the Note is repaid in
full.


5. The term of repayment of the Line of Credit and the Note will be extended for
a period of three years, commencing on December 31, 2009.


6. If Borrower secures new financing in an amount that exceeds $5 million, and
Borrower is not then contractually prohibited (by the terms of such financing or
otherwise) from making payments on account of the Line of Credit, then Borrower
shall commence or continue the Monthly Payments, as the case may be, and shall
increase the amount of the Monthly Payments from $15,000 per month to $20,000
per month and, additionally, shall repay ratably over three months following the
closing (and funding) of such financing all accrued but unpaid interest under
the Line of Credit and the Note.


7. Except as expressly amended hereby, the Agreement and the Note shall remain
full force and effect without any other alteration or change.
 
 
    In witness whereof, the parties have executed this Amendment as of the date
first above written.
 

BIOMED SOLUTIONS, LLC     BIOPHAN TECHNOLOGIES, INC.                 By: /s/
Michael L. Weiner     By: /s/ Margaret V. Russell

--------------------------------------------------------------------------------

Michael L. Weiner, Manager    

--------------------------------------------------------------------------------

Margaret V. Russell, Chief Financial Officer        




--------------------------------------------------------------------------------

